OSCN Found Document:REVOCATION OF CREDENTIALS OF REGISTERED COURTROOM INTERPRETERS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








REVOCATION OF CREDENTIALS OF REGISTERED COURTROOM INTERPRETERS2016 OK 52Decided: 05/09/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 52, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 


RE: Revocation of Credentials of Registered Courtroom Interpreters



ORDER

On February 15, 2016, this Court suspended the certificates of two registered courtroom interpreters for failure to comply with the annual certificate renewal requirements for 2016. See 2016 OK 22 (SCAD 2016-14). The Oklahoma Board of Examiners of Certified Courtroom Interpreters has advised that the courtroom interpreters listed below continue to be delinquent in complying with annual certificate renewal requirements, and the Board has recommended to the Supreme Court of the State of Oklahoma the revocation of the credential of each of these interpreters, effective April 15, 2016, pursuant to 20 O.S., Chapter 23, App. II, Rule 18.
IT IS THEREFORE ORDERED that the credential of each of the registered interpreters named below is hereby revoked effective April 15, 2016.


Ariel Nuncio
Alyssa Olvera


DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 9th day of MAY, 2016.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.